ORIGINAL                                                            10/25/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 21-0477


                                         DA 21-0477


STATE OF MONTANA,                                                               OCT 2 5 2022
                                                                             Bowen Greenwood
             Plaintiff and Appellee,                                       Clerk of Supreme Court
                                                                              State of Montana


      v.                                                              ORDER

LAURA LEE HALE,

             Defendant and Appellant.



       Appellant Laura Lee Hale appeals from the Order Revoking Defendant's Sentence
and Amended Judgment and Commitment of the First Judicial District Court, Lewis and
Clark County, in its Case No. CDC 2017-505. Hale argues the District Court erred by failing
to give her credit for time served in custody from March 19, 2021, to April 9, 2021.
       The parties have filed a Stipulation, Motion to Dismiss Appeal with Prejudice, and
Proposed Order for Remand requesting that this matter be remanded to the District Court for
the purpose of entering an amended sentence and judgment. Without agreeing with all ofthe
arguments Hale has raised, the State agrees that in this case the District Court erred in failing
to give Hale credit for time served in custody from March 19, 2021, to April 9, 2021.
       Good cause appearing,
       IT IS HEREBY ORDERED that this case is REMANDED to the First Judicial
District Court, Lewis and Clark County, with itistructions for the District Court to amend its
Judgment and Commitment to give Hale credit for time served in custody from March 19,
2021, to April 9, 2021.
       IT IS FURTHER ORDERED that this matter is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Honorable Kathy Seeley.
            _~
Dated this Z-6 day of October, 2022.




                                       Chief Justice




                                   2